Citation Nr: 1617926	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of the right ear.
 
2.  Entitlement to service connection for hearing loss of the left ear.
 
3.  Entitlement to service connection for a right hip disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from September 2009 and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded these matters in July 2012 and they are again before the Board.  Since the Board remand, Appeals Management Center rating decisions dated December 2012 and April 2013 granted the issues of service connection for right shoulder disability, PTSD, headaches, and right hand disability.  Therefore these issues are no longer before the Board.  

The Board further notes that as to the issue of service connection for right hip disability, the July 2012 remand instructions have been followed, as a VA examination has been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In March 2012, the Veteran testified during a video conference hearing before the undersigned.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked the Veteran targeted questions aimed at fully developing the Veteran's claim.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, the Veteran's representative presented argument, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  The July 2012 Board decision noted that the Veteran continues to work and while the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The evidence continues to indicate that the Veteran has not expressed or implied that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  As such, entitlement to TDIU is not raised by the record at this time.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of an increased rating for right ear hearing loss and service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right hip disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letter also explained to the Veteran how disability ratings and effective dates are determined.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in August 2012 in regard to his right hip.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

Right Hip Disability Service Connection

The Veteran has a current diagnosis of right hip osteoarthritis, as confirmed most recently by the Veteran's August 2012 VA examination.  However, the competent, probative evidence of record does not etiologically link this condition to his service.

During the March 2012 Board hearing, the Veteran testified that he was never treated in service for right hip pain, but that he started experiencing hip problems after active service.  He testified that he was diagnosed with right hip arthritis, and was told that this could have been a problem because of all the physical training and requirements he had in active service.  The Veteran testified that he had no injuries or accidents that caused damage or problems to his right hip, but testified that his military job assignment was very physically demanding.  He testified that he jumped out of airplanes and helicopters, rappelled, ran between 2 and 10 miles a day, and marched from 10 miles to 50 miles with full combat gear. 

Service treatment records do not reflect any findings or complaints of hip pain.

VA treatment records, dated in July 2003, show that the Veteran reported that he hurt himself in 1996; and that he tore a muscle that connected to the hip.  Examination in August 2004 revealed full range of motion of both hips.  The assessment was mild osteoarthritis of the right hip.  An April 2011 VA treatment note reads "bilateral hip discomfort-perhaps related to a new weight lifting exercise."

In August 2012, the Veteran appeared for a VA examination as to his right hip.  The examiner diagnosed right hip degenerative arthritis.  The examiner stated that the right hip arthritis is "minimal" and there is no objective evidence of an in-service issue related to the right hip.  The examiner also noted the intercurrent right hip injury, which occurred in 1996.  The examiner stated that given these facts there is no apparent nexus to service connection of the current right hip condition.  The examiner further explained that it is at least as likely as not that the right hip condition is related to the (1996) injury and/or the aging process.

While the Veteran states that he suffers from right hip disability as a result of service, the Board weighs the August 2012 VA examiner's opinion over the Veteran's lay statements.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing right hip pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Critically, however, the Veteran is not necessarily competent to attribute his symptoms to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board places most weight on the VA examiner's opinion, who opined the Veteran's right hip condition is less likely as not related to service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

Right Ear Hearing Loss Increased Rating

In an October 2015 appellate brief, the Veteran indicates that his service-connected right ear hearing loss has worsened since the latest August 2012 VA examination, and so he requests a new examination with updated results.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected right ear hearing loss disability on appeal.



Left Ear Hearing Loss Service Connection

The Veteran is service connected for right ear hearing loss.  The RO originally denied service connection for left ear hearing loss in December 1975 on the basis that no present left ear hearing loss was found.  Service connection was again denied in January 1999 on the basis that the evidence submitted was not new and material.  The July 2012 Board decision found new and material evidence to reopen the claim, in part because newly submitted evidence shows a left ear hearing loss disability in December 2009.  The Board remanded the matter for a new VA examination and one was conducted in August 2012.  

At the onset, VA has conceded that the Veteran has had excessive noise exposure during active service.  The Veteran has demonstrated left ear hearing loss during the pendency of the appeals period which meets the criteria for VA compensation purposes.  Therefore, the question before the Board is whether the Veteran's left ear hearing loss is as or more likely than not incurred in or caused by his military service.  As the focus for the majority of the appeal has been the lack of evidence of a present left ear hearing loss disability, and it is now confirmed that a left ear hearing loss disability indeed is present, little development has been undertaken on the question of nexus other than the August 2012 VA examination.

By way of evidence, service treatment records show that the Veteran underwent audiometric testing in April 1973 after exposure to loud noises. The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
30
25
40
40

The audiologist in April 1973 noted that speech reception thresholds were then obtained at levels significantly more sensitive than the corresponding pure tone averages; and a repeat pure tone thresholds test was accomplished.  The repeat testing revealed normal thresholds for the left ear.

Service treatment records show that the Veteran's hearing loss was again evaluated in August 1973, revealing mild bilateral sensorineural hearing loss.

The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
35
35
35
40

Service treatment records at the time of the Veteran's separation examination in January 1975 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, for the left ear were as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
20
15
15
10
10

By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993). 

VA treatment records, dated in December 1998, show that the Veteran's left ear hearing was within normal limits and that his speech recognition at that time was excellent.  Audiometric testing in August 2009 showed no hearing loss disability of the left ear; audiometric testing in December 2009 showed hearing loss of the left ear which meets the criteria of 38 C.F.R. § 3.385; and audiometric testing in February 2010 showed no hearing loss disability of the left ear.

During the March 2012 Board hearing, the Veteran testified that he had no problems with hearing loss prior to active service; and that he suffered some hearing loss in active service as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives.  He testified that he was removed from any type of hazardous noise exposure, and that his physical profile exempted him for a period of approximately 90 days.  Following military service, the Veteran testified that he never went anywhere where he knew he would be exposed to loud noises without hearing protection.

The Veteran appeared for a VA examination as to his hearing loss in August 2012.  The examiner found a relationship between the present left ear hearing loss and in-service noise exposure less likely as not, citing the fact that audiograms after service until 2012 showed normal for VA purposes left ear hearing.  The examiner stated that if left ear hearing loss was due to military noise exposure, there would be evidence of high frequency hearing loss prior to 2012, 37 years post-service.

Upon preliminary review of the evidence as stated, the Board finds a VA examination addendum opinion required to consider the evidence of left ear hearing loss during service as reflected in the STRs.  The August 2012 VA examiner stated that if left ear hearing loss was due to military noise exposure, there would be evidence of high frequency hearing loss; it is unclear if the left ear hearing loss reflected in the STRs qualifies as that evidence, and if the VA examiner considered this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right ear hearing loss.  All appropriate audiological testing should be completed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the hearing loss disability on appeal.

2.  As well, request an addendum opinion to the August 2012 VA audiology examination to obtain information on the likely etiology of the current hearing loss of the left ear.  Based on review of the record and examination of the Veteran if necessary, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that the such hearing loss disability of the left ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure as a light weapons infantryman in training exercises, on the rifle range, and with grenades and explosives, as reported by the Veteran and noted in service treatment records.  

(a)  In formulating this opinion, the examiner must discuss the STRs and the evidence of in-service left ear hearing loss-that the Veteran exhibited left ear hearing loss on in-service audiological tests.  

(b)  As well, the August 2012 VA examiner stated that if left ear hearing loss was due to military noise exposure, there would be evidence of high frequency hearing loss; please clarify the extent to which the left ear hearing loss reflected in the STRs could qualify as that evidence.  

The examiner(s) should provide a rationale for the opinions.  If an opinion is speculative, the examiner(s) should explain why.

The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner(s) for review in conjunction with the examination, and the examiner(s) should note that it has been reviewed.  

3.  After the above is complete, readjudicate the Veteran's claims for an increased rating for right ear hearing loss and service connection for left ear hearing loss.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


